Foote, J. (concurring):
Before the labor liens were filed the assignment of the fund to the bank became effective and placed the fund beyond the reach of liens of any kind thereafter filed. (Riverside Contracting Co. v. City of New York, 218 N. Y. 596.)
The labor liens never became liens on the fund either as to the bank or the other lienors. The statute which makes them superior to liens of materialmen, although filed later, *590has no application where, as here, they were filed too late to reach the fund at all. As to them there was no fund to which their liens could attach. The statute does not make them liens upon the prior liens, and if they do not become liens on the fund, then they are ineffective as to everybody.
I think the labor liens must be entirely disregarded in the distribution of the fund.
Upon reargument, findings and judgment modEed m accordance with opmion, and as so modEed affirmed, without costs of this appeal to any party.